EPA 1:19-cv-23999-DPG Dod@NERHEAD PQEICE AERASBMBNKet 09/27/2019 Page 1 of 12
Revised 01/11/11 Use of Force Report

 

INCIDENT INFORMATION

 

1. Date of this Report 07/07/2018
2. Date of Incident 07/06/2018

3. Time of Incident 14:28
4. Location of Incident 100 SE 18TH AVE, BLK, HOMESTEAD, FL 33033

5.IBRnumber 1807060018
6. Type of force = 4.)_~—‘ HANDS FIST AND FEET
(Effective Y/N)
b.)

c.)
Other (explain)

7. At the time of the incident, was the officer in uniform or plainclothes?>UNIFORM

8. List name and code numbers of all officers present at the time the force was used
GUZMAN, ENGELBERT (0758) / LAGO, CARLOS (0831) / SIMMONS, SHAVAR (0857)

9. List names, addresses, and phone numbers of any witnesses

 

OFFICER INFORMATION

 

10. Name CARVAJAL, K.

11. Rank POLICE OFFICER

12.Code 0720

13. Where assigned SWN/UNF/PAT/MIDS
14. Phone # 305-224-5428

15.Race W

16. Sex M

17. Date of birth

18. Date of employment

19. Total years of education

20. Was the officer injured? N

21. If yes, type of injuries NONE

22. Name of hospital NOT APPLICABLE
23. Type of treatment NON APPLICABLE

 
 

Case 1:19-cv-23999-DPG DocumStiBJECENiNRORMALBONDocket 09/27/2019 Page 2 of 12 |

24.Name SABRIAN LAMONT BRUTON 25. Address 1663 SE 27TH DR - 204
26. Race B 27, SeRM <. O8 Date ofbimh 1/26/age7. Eee? Be sacs
29. Social security # 590-511-2788

30. Work phone 31. Home phone 786-380-1968

32. Did subject complain of injury? Y 33. Were there visible signs of injury? Y

34. If yes, type of injuries OTHER - SEE NARRATIVE

Note: Subject must go to the hospital for any complaint of injury or use of OC spray. Treatment must be refused at the hospital.

35. Type of treatment HOSPITAL

36. Name of hospital OTHER - SEE 37. How transported to hospital HOMESTEAD POLICE
38. Name of doctor MORE JOHN, ORLANDO

39. Time of treatment 07/06/2018 16:00:00 40. Time of release

41. Was subject under the influence of drugs or alcohol? UNKNOWN

 

42. Photos attached? Y If no, explain:

43. Was suspect arrested? Y If yes, list charges. If no, explain: DWLS 3RD OR SUBS, RESISTING W/ VIOL,
BURGLARY, RESISTING W/O VIOL, FALSE NAME
TO LEO, POSS MARIJUANA

| INCIDENT DESCRIPTION |

 

44. Describe, in detail, your actions, the actions of any other involved officers, and the actions and conduct of the subject(s) before, during
and after the use of force. Include whether the use of each type of force was effective. NOTE: In case of use of the OC Fogger, or in
any case as directed by supervision, this information must be reported in standard letter format and attached to this form.

See Officer’s Supplement report. [07/07/2018 11:38, JVILLARREAL, 183, HPD]

45. Officer's signature Date:

 

 
 

| Case 1:19-cv-23999-DPG DoSUPERIVISORSiRERSONSIBDLIDDERSt 09/27/2019 Page 3 of 12

Note: A cover letter from the supervisor, through channels, must accompany this form (Except cases involving ONLY the use of the
individual OC canister. Ifa complaint of excessive use of force was made, a PD-82 must be compiled.

I have reviewed this use of force, and have determined that
it is within the policy guidelines [_] it is not within the policy guidelines

lesser force alternatives were not available [eal lesser force alternatives were available

X_| training and proper tactics were followed training and proper tactics were not followed
g prop g prop

Supervisor's name VILLARREAL, J. Supervisor's code # 0710

Supervisor's signature

 

Supervisor's assignment SWN/UNF/PAT/MID Telephone # 305-224-5454

In cases involving ONLY the use of the individual OC canister, the reviewing supervisor must explain his/her conclusion
below. In other cases, the cover letter explains the conclusion

 

FULL REVIEWS ATTACHED, IF COMPLETED

Distribution

Original - Through channels to the Major of the Affected Service
Copy - Internal Affairs Division

Copy - Training Division

 
FEREOI 4 -19-cv-23999-DPG DcdGWEFRREAD PQbIGE AERABBNDENKet 09/27/2019 Page 4 of 12
Revised 01/11/11 Use of Force Report

 

INCIDENT INFORMATION

1. Date of this Report 07/07/2018
2. Date of Incident 07/06/2018

3. Time of Incident 14:28
4. Location of Incident 100 SE 18TH AVE, BLK, HOMESTEAD, FL 33033
5.IBR number 1807060018

6. Type of force a.) HANDS FIST AND FEET
(Effective Y/N)
b.)

c.)
Other (explain)

7. At the time of the incident, was the officer in uniform or plainclothes?UNIFORM

8. List name and code numbers of all officers present at the time the force was used
CARVAJAL, KEVIN (0720) / LAGO, CARLOS (0831) / SIMMONS, SHAVAR (0857)

9. List names, addresses, and phone numbers of any witnesses

 

e OFFICER INFORMATION

10. Name GUZMAN, E.

11. Rank POLICE OFFICER

12.Code 0758

13. Where assigned SWN/UNF/PAT/DAY
14. Phone # 305-224-5568

15. Race B

16. Sex M

17. Date of birth

18. Date of employment

19. Total years of education

20. Was the officer injured? N

21. If yes, type of injuries NONE

22. Name of hospital NOT APPLICABLE
23. Type of treatment NON APPLICABLE

 
 

| Case 1:19-cv-23999-DPG DocumStiBJECEARRQRMALBDNDocket 09/27/2019 Page5ofi2 |

 

24. Name SABRIAN LAMONT BRUTON 25. Address 1663 SE 27TH DR - 204
26. Race B Mise D8, Dale ofbirth 11/26/1987 6 ee Pa eee?
29. Social security # XXX-XX-XXXX

30. Work phone 31. Home phone 786-380-1968

32. Did subject complain of injury? Y 33. Were there visible signs of injury? Y

34. If yes, type of injuries OTHER - SEE NARRATIVE

Note: Subject must go to the hospital for any complaint of injury or use of OC spray. Treatment must be refused at the hospital.

35. Type of treatment HOSPITAL

36. Name of hospital OTHER - SEE 37. How transported to hospital HOMESTEAD POLICE
38. Name of doctor MORE JOHN, ORLANDO

39. Time of treatment 07/06/2018 16:00:00 40. Time of release

41. Was subject under the influence of drugs or alcohol? UNKNOWN

42. Photos attached? Y If no, explain:

43. Was suspect arrested? Y If yes, list charges. Ifno, explain: DWLS 3RD OR SUBS, RESISTING W/ VIOL,
BURGLARY, RESISTING W/O VIOL, FALSE NAME
TO LEO, POSS MARIJUANA

 

INCIDENT DESCRIPTION

44. Describe, in detail, your actions, the actions of any other involved officers, and the actions and conduct of the subject(s) before, during
and after the use of force. Include whether the use of each type of force was effective. NOTE: In case of use of the OC Fogger, or in
any case as directed by supervision, this information must be reported in standard letter format and attached to this form.

 

See the officer's Supplement report [07/07/2018 11:45, JVILLARREAL, 183, HPD]

45. Officer's signature Date:

 

 
 

| Case 1:19-cv-23999-DPG DBURERVISOR’S{BEPSONSIBDLDBHESt 09/27/2019 Page 6 of 12 |

Note: A cover letter from the supervisor, through channels, must accompany this form (Except cases involving ONLY the use of the
individual OC canister. Ifa complaint of excessive use of force was made, a PD-82 must be compiled.

I have reviewed this use of force, and have determined that
it is within the policy guidelines [ _] it is not within the policy guidelines

lesser force alternatives were not available eal lesser force alternatives were available

training and proper tactics were followed ce training and proper tactics were not followed

Supervisor's name VILLARREAL, J. Supervisor's code # 0710

Supervisor's signature

 

Supervisor's assignment SWN/UNF/PAT/MID Telephone # 305-224-5454

In cases involving ONLY the use of the individual OC canister, the reviewing supervisor must explain his/her conclusion
below. In other cases, the cover letter explains the conclusion

 

FULL REVIEWS ATTACHED, IF COMPLETED

Distribution

Original - Through channels to the Major of the Affected Service
Copy - Internal Affairs Division

Copy - Training Division

 
FDO! 4 -19-cv-23999-DPG Dod@MERTEAD RAbICE AERABDMINKet 09/27/2019 Page 7 of 12
Revised 01/11/11 Use of Force Report

 

INCIDENT INFORMATION

 

1. Date of this Report 07/07/2018
2. Date of Incident 07/06/2018

3. Time of Incident 14:28
4. Location of Incident 100 SE 18TH AVE, BLK, HOMESTEAD, FL 33033

5.IBRnumber 1807060018

6. Type of force a.) | HANDS FIST AND FEET
(Effective Y/N)
b.)

c.)
Other (explain)

7. At the time of the incident, was the officer in uniform or plainclothes?-UNIFORM

8. List name and code numbers of all officers present at the time the force was used
GUZMAN, ENGELBERT (0758) / CARVAJAL, KEVIN (0720) / SIMMONS, SHAVAR (0857)

9. List names, addresses, and phone numbers of any witnesses

 

OFFICER INFORMATION

 

10.Name_ LAGO, C.

11. Rank POLICE OFFICER

12.Code 0831

13. Where assigned SWN/UNF/PAT/DAY
14. Phone #

15.Race W

16. Sex M

17. Date of birth 03/07/1978

18. Date of employment 10/01/2012

19. Total years of education

20. Was the officer injured? N

21. If yes, type of injuries NONE

22. Name of hospital NOT APPLICABLE
23. Type of treatment NON APPLICABLE

 
 

| Case 1:19-cv-23999-DPG DocumStiRJE CENI6RO@RMATSONDocket 09/27/2019 Page 8 of 12 |

24. Name SABRIAN LAMONT BRUTON 25. Address 1663 SE 27TH DR - 204
26. Race B 27. Sex M 20. Date of birt 11/26/1987 | ORS Rb 8085
29. Social security # XXX-XX-XXXX

30. Work phone 31. Home phone 786-380-1968

32. Did subject complain of injury? Y 33. Were there visible signs of injury? Y

34. If yes, type of injuries OTHER - SEE NARRATIVE

Note: Subject must go to the hospital for any complaint of injury or use of OC spray. Treatment must be refused at the hospital.

35. Type of treatment HOSPITAL

36. Name of hospital OTHER - SEE 37. How transported to hospital HOMESTEAD POLICE
38. Name of doctor MORE JOHN, ORLANDO

39. Time of treatment 07/06/2018 16:00:00 40. Time of release

41. Was subject under the influence of drugs or alcohol? UNKNOWN

42. Photos attached? Y If no, explain:

43. Was suspect arrested? Y If yes, list charges. Ifno, explain: DWLS 3RD OR SUBS, RESISTING W/ VIOL,
BURGLARY, RESISTING W/O VIOL, FALSE NAME
TO LEO, POSS MARIJUANA

 

INCIDENT DESCRIPTION

44. Describe, in detail, your actions, the actions of any other involved officers, and the actions and conduct of the subject(s) before, during
and after the use of force. Include whether the use of each type of force was effective. NOTE: In case of use of the OC Fogger, or in
any case as directed by supervision, this information must be reported in standard letter format and attached to this form.

 

See officer's Supplement report. [07/07/2018 11:48, JVILLARREAL, 183, HPD]

45. Officer's signature Date:

 

 
 

LCase 1:19-cv-23999-DPG DcBURERVISOR’SiREBSONSIBDLDDLESt 09/27/2019 Page 9:01 12

Note: A cover letter from the supervisor, through channels, must accompany this form (Except cases involving ONLY the use of the
individual OC canister. Ifa complaint of excessive use of force was made, a PD-82 must be compiled.

I have reviewed this use of force, and have determined that
it is within the policy guidelines [ _] it is not within the policy guidelines
lesser force alternatives were not available bel lesser force alternatives were available

training and proper tactics were followed [ea training and proper tactics were not followed

Supervisor's name VILLARREAL, J. Supervisor's code # 0710

Supervisor's signature

 

Supervisor's assignment SWN/UNF/PAT/MID Telephone # 305-224-5454

In cases involving ONLY the use of the individual OC canister, the reviewing supervisor must explain his/her conclusion
below. In other cases, the cover letter explains the conclusion

 

FULL REVIEWS ATTACHED, IF COMPLETED

Distribution

Original - Through channels to the Major of the Affected Service
Copy - Internal Affairs Division

Copy - Training Division

 
BERD -19-cv-23999-DPG Dodd@MASTEAD EGP ERAT MMRKEt 09/27/2019 Page 10 of 12
Revised 01/11/11 Use of Force Report

 

INCIDENT INFORMATION

 

1. Date of this Report 07/07/2018
2. Date of Incident 07/06/2018

3. Time of Incident 14:28
4. Location of Incident 100 SE 18TH AVE, BLK, HOMESTEAD, FL 33033
5.IBRnumber 1807060018

6. Type of force = 4.) _~— HANDS FIST AND FEET
(Effective Y/N)
b.)

Cc.)
Other (explain)

7. At the time of the incident, was the officer in uniform or plainclothes?PLAINCLOTHES

8. List name and code numbers of all officers present at the time the force was used
CARVAJAL, KEVIN (0720) / GUZMAN, ENGELBERT (0758) / LAGO, CARLOS (0831)

9. List names, addresses, and phone numbers of any witnesses

 

OFFICER INFORMATION

10.Name SIMMONS, S.

11. Rank DETECTIVE

12.Code 0857

13. Where assigned SWN/INVS/SIU/FLEX
14. Phone # 305-224-5476

15.Race B

16. Sex M

17. Date of birth

18. Date of employment 08/11/2014

19. Total years of education

20. Was the officer injured? N

21. If yes, type of injuries NONE

22. Name of hospital NOT APPLICABLE
23. Type of treatment NON APPLICABLE

 
 

[Case 1:19-cv-23999-DPG Docume BdE GHnINEORMANIDWocket 09/27/2019 Page 11 of12 |

24. Name SABRIAN LAMONT BRUTON 25. Address 1663 SE 27TH DR - 204
26. Race B D7: SeeM ~~ “OR: Dale oPbith 14/26/18e7 MBE TERD) Fl Be038
29. Social security # 590-511-2788

30. Work phone 31. Home phone 786-380-1968

32. Did subject complain of injury? Y 33. Were there visible signs of injury? Y

34. If yes, type of injuries OTHER - SEE NARRATIVE

Note: Subject must go to the hospital for any complaint of injury or use of OC spray. Treatment must be refused at the hospital.

35. Type of treatment HOSPITAL

36. Name of hospital OTHER - SEE 37. How transported to hospital HOMESTEAD POLICE
38. Name of doctor MORE JOHN, ORLANDO

39. Time of treatment 07/06/2018 16:00:00 40. Time of release

41. Was subject under the influence of drugs or alcohol? UNKNOWN

42. Photos attached? Y If no, explain:

43. Was suspect arrested? Y If yes, list charges. Ifno, explain: DWLS 3RD OR SUBS, RESISTING W/ VIOL,
BURGLARY, RESISTING W/O VIOL, FALSE NAME
TO LEO, POSS MARIJUANA

 

INCIDENT DESCRIPTION |

44. Describe, in detail, your actions, the actions of any other involved officers, and the actions and conduct of the subject(s) before, during
and after the use of force. Include whether the use of each type of force was effective. NOTE: In case of use of the OC Fogger, or in
any case as directed by supervision, this information must be reported in standard letter format and attached to this form.

See the Detective’s Supplement report. [07/07/2018 11:28, JVILLARREAL, 183, HPD]

45. Officer's signature Date:

 

 
 

LCase 1:19-cv-23999-DPG DoSURER VISORISREPSONSERIILIGUIES 09/27/2019 Page 120f12 |

Note: A cover letter from the supervisor, through channels, must accompany this form (Except cases involving ONLY the use of the
individual OC canister. Ifa complaint of excessive use of force was made, a PD-82 must be compiled.

I have reviewed this use of force, and have determined that
it is within the policy guidelines Fal it is not within the policy guidelines

lesser force alternatives were not available [_] lesser force alternatives were available

training and proper tactics were followed [4 training and proper tactics were not followed

Supervisor's name BECKER, C. Supervisor's code # 0548

Supervisor's signature

 

Supervisor's assignment SWN/INVS/SIU/DAY Telephone # 305-224-5325

In cases involving ONLY the use of the individual OC canister, the reviewing supervisor must explain his/her conclusion
below. In other cases, the cover letter explains the conclusion

 

FULL REVIEWS ATTACHED, IF COMPLETED

Distribution

Original - Through channels to the Major of the Affected Service
Copy - Internal Affairs Division

Copy - Training Division

 
